DETAILED ACTION
This office action is in response to communication filed on April 30, 2022.

Response to Amendment
Amendments filed on April 30, 2022 have been entered.
The specification has been amended.
Claims 1-12 have been amended.
Claims 1-12 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 04/30/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been partially withdrawn. 
Essentially, the examiner submits that one typo in the specification raised in the previous office action was not addressed by the amendments, therefore, the objection is maintained modified (see below).

Applicant’s arguments, see Remarks (p. 8), filed on 04/30/2022, with respect to the objections to claims 1-12 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the claims are being raised in response to the amendments (see below).

Applicant’s arguments, see Remarks (p. 8), filed on 04/30/2022, with respect to the rejections of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but are moot in view of new grounds of rejection.
Essentially, the examiner submits that the amendments have not addressed all the clarity issues raised in the previous office action (e.g., claim 1 recites multiple instances of the term “acoustic impedance” without clarifying whether these instances correspond to the same feature or different features, see rejection below).
The examiner has made an effort to present suggestions in order to clarify the language, however, the examiner submits that applicant should use consistent language when referring to a similar feature, and use different language when required to avoid clarity issues.

Specification
The disclosure is objected to because of the following informalities:
[0013]: Claim language should read “U.S. Patent Application US20140058677A1 published on 27 Feb. 2014 disclosed a method that included performing a first controlled source electromagnetic survey at a selected area that includes a reservoir zone; performing additional controlled source electromagnetic surveys at the selected area after the first survey; and inverting measurements from the first survey and the additional surveys to identify at least one resistivity change in the reservoir zone after the first survey, wherein during the inversion, respective measured resistivity values from the first survey and respective measured resistivity values from the additional surveys are constrained to be constant, and correspond to one or more areas disposed in the selected area that are outside of the reservoir zone. This method, however, did not show methods of calculating properties such as fluid saturation”.
 Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A method for estimation of fluid saturation in a subsurface reservoir comprising: 
using resistivity data provided by inverted controlled-source electromagnetic (CSEM) data (112), a first acoustic impedance (AI) provided by inverted seismic data (113), and parameters from well log data measured using at least three well-logging probes lowered into at least one nearest well (111), the parameters selected so that: 
a) a product of velocity of sound obtained from a first well-logging probe (115) with density data obtained from a second well-logging probe, being defined as a second acoustic impedance (116), develop 
b) a third well-logging probe produces measurement signals to obtain a resistivity ratio function 
c) the at least three well-logging probes being further selected so that resulting pairs within an acoustic impedance-resistivity ratio plane correspond to an equal fluid saturation, associated respectively with the sedimentary rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of the values of the parameters, to obtain a continuous representation of the fluid saturation of a formation penetrated by the at least one nearest well, 
d) estimating resistivity background within a formation of interest (120), and simultaneously obtaining resistivity of water (121) to further use in calculations, 
e) obtaining the inverted CSEM 
f) obtaining the inverted seismic data (113) as the first acoustic impedance, 
g) bringing the inverted CSEM data (112) and the first acoustic impedance into a same domain (122), the domain being depth or time, 
h) estimating  the fluid saturation Sfl (124) using an equation by inputting the inverted seismic data (113), the inverted CSEM  (112), and the resistivity of water  (121), whereby Sfl = 1-Sw, where, Sw is water saturation”.
Appropriate correction is required.
	
Claim 3 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein the well log data measured using the at least three well-logging probes are converted to the velocity of sound (115), the product of the velocity of sound with the density, data being the second acoustic impedance (116)”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read:
“The method as claimed in claim 2, wherein [[a]] the resistivity ratio function is defined as a square root of a ratio between the resistivity of water and resistivity values obtained from the well log data (117)”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein the well log data measured using the at least three well-logging probes comprises the electric resistivity of the subsurface zone of interest, the transit time of the sound through the ground and the density of the ground, wherein a representation diagram is chosen as a function of [[a]] the resistivity ratio function and of the second acoustic impedance, wherein each pair of values of the system of sets of pairs of values of the parameters is associated with a same saturation and a set of parallel iso-fluid saturation curves, wherein the fluid saturation associated with each pair of values of the second acoustic impedance and of the pair of values in the chosen representation diagram (118)”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein a reference set is established by selecting, from all the pairs of values acquired from the inverted CSEM data and the first acoustic impedance .
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein quantities from each pair of parameters acquired in the CSEM  first acoustic impedance is demonstrated in a diagram as a function of coordinates, wherein a first coordinate represents the first acoustic impedance and a second coordinate represents the resistivity ratio function as a square root of a ratio between the resistivity of water and a resistivity of rock, wherein a collection of pairs of values equivalent to a corresponding content are manifested by a system of curved lines parallel to a reference curved line representing a zero fluid saturation in fraction or equivalent percentage, to which a given fluid saturation may be allocated, wherein a position of the given fluid saturation is ascertained by at least two representative points, one representative point being associated with a rock containing only the rock matrix and the given fluid saturation, and a second representative point being associated with a pair of values acquired by input data being associated with the given fluid saturation”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 9, wherein positions of iso-fluid saturation curved lines are determined between an axis with 100% rock matrix member on one end and the 100% fluid saturation on another end, both ends represented by values taken by corresponding parameters”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein the set of pairs of values typical of the target fluid and of the rock matrix are obtained from existing literature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using resistivity data provided by inverted controlled-source electromagnetic CSEM (112), acoustic impedance (AI) provided by inverted seismic data (113) …”, “a) the product of velocity of sound obtained from a first well-logging probe (115) with density data obtained from a second well-logging probe, being defined as acoustic impedance (116)”, “f) obtaining the inverted seismic data (113) as acoustic impedance” and “g) bring the inverted CSEM and the acoustic impedance into a same domain (122), the domain being depth or time”, which is unclear as to whether these instances correspond to the same variable or different. 
The specification appears to indicate these variables to correspond to different values (see Fig. 10, items 113 and 116), therefore, for examination purposes, these instances are interpreted as to refer to different data, as indicated above with respect to the claim objections (see objections to claim 1).

Claim 3 recites “the product of the velocity of sound with the density data being the acoustic impedance (116)”, which is unclear as to what acoustic impedance is being referred to.
For examination purposes, claim language is interpreted as indicated above with respect to the claim objections (see objections to claim 3).

Claim 5 recites “wherein a representation diagram is chosen as a function of a resistivity ratio function and of the acoustic impedance,” and “wherein the fluid saturation associated with each pair of values of the acoustic impedance …”, which is unclear as to what acoustic impedance is being referred to.
For examination purposes, claim language is interpreted as indicated above with respect to the claim objections (see objections to claim 5).

Claim 8 recites “the AI data”, which is unclear as to what acoustic impedance is being referred to.
For examination purposes, claim language is interpreted as indicated above with respect to the claim objections (see objections to claim 8).

Claim 9 recites “The method of claim 1, wherein quantities from each pair of parameters acquired in the CSEM survey data and the AI data is demonstrated in a diagram as a function of coordinates, wherein a first coordinate represents the acoustic impedance”, which is unclear as to what acoustic impedance is being referred to.
For examination purposes, claim language is interpreted as indicated above with respect to the claim objections (see objections to claim 9).

Claim 1 also recites “a subsurface reservoir”, “sedimentary rocks”, “formation penetrated by the at least one nearest well”, “a formation of interest” and “subsurface zone of interest” and claim 6 recites “a formation zone”, which is unclear as to whether all these terms refer to the same feature or different features. 
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted all these terms, however, for examination purposes, the recited terms are interpreted to correspond to the same feature. The examiner suggests applicant to use consistent language (i.e., same name for all these features) to clarify these recitations.

Claim 1 also recites “a) a product of velocity of sound obtained from a first well-logging probe (115) with density data obtained from a second well-logging probe, being defined as acoustic impedance (116), develop in the same direction in response to a volumetric change of water and target fluid in sedimentary rocks” which is unclear as to what direction is being referred to.
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted this term, however, for examination purposes, the recited term is interpreted “a) a product of velocity of sound obtained from a first well-logging probe (115) with density data obtained from a second well-logging probe, being defined as acoustic impedance (116), develop

Examiner’s Note
Claims 1-12 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Subject Matter Not Rejected Over Prior Art
Claims 1-12 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Cobos (US 20190353813 A1) discloses:
A method (Fig. 2) for estimation of fluid saturation in a subsurface reservoir ([0001]: a method for generating a rock/fluid model of a determined domain is used to estimate water saturation (see [0134])) comprising: 
using resistivity data provided by inverted controlled-source electromagnetic CSEM data (112) (Fig. 2, item 4; [0095], [0098]: CSEM electromagnetic data is collected and inverted to obtain elastic properties (see [0031])), acoustic impedance (AI) provided by inverted seismic data (113) (Fig. 2, item 1; [0094]: seismic data is inverted and acoustic properties are obtained (see [0002]-[0005] regarding acoustic impedance being obtained from inverted seismic data)), and parameters from well log data measured using at least three well-logging probes lowered into at least one nearest well (111) (Fig. 2, item 5; [0101]: a rock/fluid model is calibrated using well log data (see also [0051]-[0052] regarding well log data being used to obtain rock and fluid properties for correlations with acoustic/elastic model results) (111), the parameters selected so that 
e) obtaining the inverted CSEM survey data (112) from a subsurface zone of interest (Fig. 2, item 4; [0095], [0098]: CSEM electromagnetic data is collected and inverted to obtain elastic properties (see [0031])),
 f) obtaining the inverted seismic data (113) as acoustic impedance (Fig. 2, item 1; [0094]: seismic data is inverted and acoustic properties are obtained (see [0002]-[0005] regarding acoustic impedance being obtained from inverted seismic data)), 
g) bring the inverted CSEM and the acoustic impedance into a same domain (122), the domain being depth or time (Fig. 2, item 6; [0098], [0111]: a joint inversion using CSEM data and acoustic/elastic properties in depth (see also [0094], [0184])), 
h) estimating the fluid saturation Sfl (124) (Fig. 2, item 14; [0108], [0134]: the final rock/fluid model is used to estimate water saturation).

Dicaprio (WO 2012173718 A1) teaches:
“This invention pertains to joint inversion of remote geophysical data to infer geological properties of the subsurface. Remote geophysical data are likely to include active seismic reflection data; electromagnetic data (either controlled source (“CSEM”) or magneto-telluric (“MT”); and/or gravity measurements; however, any type of data that can be used to remotely infer the properties of subsurface rocks in the region of interest may be included. When multiple data types (e.g. reflection seismic and electromagnetic data) are inverted simultaneously, it is known as a joint inversion. During inversion the aim is to minimize the difference between the measured data and the data predicted by the inversion model. By combining multiple different types of geophysical data in a joint inversion, one often aims to invert for a model with multiple different types of model parameters (e.g. porosity and fluid type) rather than just a single parameter (e.g. p-wave impedance)” ([0003]: a joint inversion of CSEM data and seismic data is used to infer geological properties).

Harris (US 20090306899 A1) teaches:
“Joint processing of seismic and controlled source electromagnetic (CSEM) surface data is performed by using a common rock physics model which relates reservoir properties (such as porosity, lithology, saturation, and shaliness) to surface seismic AVO (or AVA) data. This allows one to determine how perturbations in the reservoir properties affect surface data. This can be carried out by systematically changing the reservoir properties and examining the effect on the synthetic data. This allows the hydrocarbon type of a reservoir to be established, e.g. oil or gas, as well as the saturation level of the hydrocarbon in the reservoir, which is useful for determining whether the reservoir has a non-commercial, low hydrocarbon saturation or a commercial, high hydrocarbon saturation” (Abstract: use of seismic and CSEM data is employed to determine fluid saturation).

MacGregor (WO 2008081162 A1) teaches:
“At 12 in FIG. 1, electromagnetic survey data, which is preferably controlled source electromagnetic (“CSEM”) survey data may be acquired, and inverted to produce a map of electrical properties, such as electrical conductivity and/or induced polarization, of the Earth’s subsurface with respect to geodetic position and depth in the Earth. Such electromagnetic survey data may also be acquired both on land or in the water or water bottom as the seismic data referred to above. Inversion processing of such data is known in the art …” (p. 11, lines 11-17: inversion of CSEM, to produce electrical properties, and seismic data is known in the art).

Wiik (WO 2014000758 A1) teaches:
“A method for estimating saturation using mCSEM data and stochastic petrophysical models by quantifying the average water saturation in a reservoir given the transverse resistance (TR) obtained from mCSEM data, comprising the following steps: a)obtaining mCSEM survey data from a subsurface region of interest, b)performing an inversion of said obtained mCSEM data, c)subtracting a background resistivity trend from said mCSEM inversion data from the resistivity trend of said mCSEM inversion data from inside a hydrocarbon reservoir, d)estimating the location of an anomaly in the mCSEM inversion data, e)estimating the magnitude of the transverse resistance associated with an anomaly from the mCSEM inversion data, f)estimating an initial average reservoir saturation corresponding to transverse resistance using a stochastic petrophysical model and Monte Carlo simulation connecting reservoir parameters to transverse resistance, and g)integrating the obtained saturation distribution as a function of transverse resistances over the assumed distribution of transverse resistances to obtain a final estimation of the fluid saturation probability” (Abstract: mCSEM data is used for estimation of saturation).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a) a product of velocity of sound obtained from a first well-logging probe (115) with density data obtained from a second well-logging probe, being defined as acoustic impedance (116) develop in the same direction in response to a volumetric change of water and target fluid in sedimentary rocks, 
b) a third well-logging probe produces measurement signals obtaining a resistivity ratio function from the probe measurements, and 
c) the at least three well-logging probes being further selected so that resulting pairs within an acoustic impedance-resistivity ratio plane correspond to an equal fluid saturation, associated respectively with the sedimentary rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of the representative parameters of 100% fluid saturation, creating a system of sets of pairs of values of the parameters, to obtain a continuous representation of the fluid saturation of formation penetrated by the at least one nearest well, 
d) estimating resistivity background within a formation of interest (120), and simultaneously obtaining resistivity of water (121) to further use in calculations, 
h) estimating the fluid saturation Sfl (124) using an equation by inputting the inverted seismic data, the inverted CSEM survey data, and the resistivity of water (123), whereby Sfl = 1-Sw, where Sw is water saturation”.
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-12. 
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857